127 U.S. 471 (1888)
GLACIER MOUNTAIN SILVER MINING COMPANY
v.
WILLIS.
No. 166.
Supreme Court of United States.
Submitted April 9, 1888.
Decided May 14, 1888.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF COLORADO.
*475 Mr. Walter H. Smith, on the 6th of February, 1888, argued the case for the plaintiff in error.
Mr. Walter H. Smith, on the 9th April, 1888, submitted the case for plaintiff in error on his brief. Mr. Ellery C. Ford was with him on the brief.
No appearance for defendant in error, and no brief filed.
*476 MR. CHIEF JUSTICE WAITE, on the 13th of February made the following announcement:
The further consideration of this motion is postponed until March 19, and the plaintiff in error is directed to cause notice of this order and of the motion, with a copy of all affidavits filed or to be filed in support thereof, to be served upon the defendants in error on or before the second day of March.
On the 20th of March Mr. Smith, on behalf of the plaintiff in error, submitted to the court his motion to vacate the judgment and reinstate the cause, and the following additional affidavits in support of it, and evidence of service of all the affidavits, all entitled in the cause:
"STATE OF OHIO,          |
                          > ss:
   "Hamilton County,     |
"I, Goodrich H. Barbour, being first duly sworn, say that I reside at Cincinnati, Hamilton County, Ohio, that I am well acquainted with the Silver Gate tunnel claim, situated at the base of Glacier Mountain, in Snake River mining district, in Summit County, Colorado, being the same premises and property now in controversy in the case now pending in the Supreme Court of the United States, wherein the Glacier Mountain Silver Mining Company is plaintiff in error, and J. Frank Willis et al. are defendants in error, being No. 166 of the October term, 1887. That I have been a stockholder in said Glacier Mountain Silver Mining Company since 1876 and was induced to purchase this by the personal knowledge of a near *477 relative and others who had visited the mine and from reliable correspondence up to the present time. I have not changed my opinion as to the value of said mine. I consider the said mine to be worth more than $5000.00. Would not sell my stock on a basis of treble this amount; that I have been a director since 1877, and from my personal knowledge, the Company have paid in assessments for improvements on said property, nearly five thousand dollars.
                                         "GOODRICH H. BARBOUR.
"Sworn to before me and subscribed in my presence this 24th day of February, A.D. 1888.
        "[NOTARY SEAL.]             E.J. HOWARD,
            "Notary Public, Hamilton County, Ohio.
"UNITED STATES OF AMERICA,   |
                              >
         "State of Colorado. |

"IN THE CIRCUIT COURT.
"On this twenty-fifth day of February, A.D. 1888, personally appeared Charles P. Baldwin, who, being first duly sworn, on oath deposes and says, that he is a citizen of the United States and more than twenty-one years of age; that he has been for the past twenty years and still is employed as mining superintendent in Clear Creek County, Colorado; that about eight years ago he was employed by the president of the Glacier Mountain Silver Mining Company to examine the property of said Company situate and being on Glacier Mountain in Summit County, Colorado; that he made a careful examination of said property, and that it was worth at that time, and is now worth more than five thousand dollars.
                                          "CHARLES P. BALDWIN.
"Subscribed and sworn to before me this 25th day of February, 1888.
  "[CLERK'S SEAL.]                             H.A. ATKINS,
                                     "Clerk of District Court.
*478
"THE STATE OF KANSAS,   |
                         > ss:
    "Marshall County,   |
"Charles Preston, of lawful age, being first duly sworn, according to law, upon his oath deposeth and saith, that he is personally well acquainted with the Glacier Mountain Silver Mining Company's property in the Snake River Mining District, in Summit County, in the State of Colorado, being the property represented in the above-entitled suit, and that said affiant is personally well acquainted with the value of said property; that said affiant has been mining in that District for six years last past, and is personally acquainted with the property represented in the foregoing entitled suit, and is well acquainted with the value of said property, and other mining properties of that District, and that the said Glacier Mountain Silver Mining Property is worth over five thousand dollars, and further this affiant saith not.
                                             "CHARLES PRESTON.
"Subscribed and sworn to before me this 24th day, February, A.D. 1888, by Charles Preston.
"In witness whereof I have hereunto subscribed my name, and affixed my Official Seal this 24th day of February, A.D. 1888.
                                                  "B. SMITH,
   "[NOTARY SEAL.]                              Notary Public.
"THE DISTRICT OF COLUMBIA, |
                            > ss:
       "Washington County, |
"I, Walter H. Smith, being first duly sworn, say that I did, on the 29th day of February, A.D. 1888, deposit in the Post Office at Washington City, in said district, a letter directed to George Norris, Temple Court, corner of Beekman and Nassau streets, New York City, (the said Norris being the attorney of record for the defendants in error in the above named case of The Glacier Mountain Silver Mining Company v. J. Frank Willis et al,) which said letter contained a certified copy of the order made by this court on the 13th day of February last, in said cause; a copy of the affidavit of Oscar H. Curtis, *479 heretofore filed and printed and a copy of the affidavits of Isaac Graveson, Goodrich H. Barbour, Charles Preston, and Charles P. Baldwin, herein above set forth, all of which were filed in the clerk's office prior to or on the 29th day of February last, I further say that I obtained the post-office address of the said George Norris from the clerk of this court.
                                              "WALTER H. SMITH.
"Subscribed and sworn to before me this 15th day of March, 1888.
                                         "JAMES H. GRIDLEY,
   "[NOTARY SEAL.]                             Notary Public."
MR. JUSTICE MILLER, on the 2d of April, 1888, made the following announcement:
This case was dismissed at the hearing on the ground that the amount in dispute was not sufficient to give this court jurisdiction. Permission, however, was given for the plaintiff in error to move to set aside this dismissal and file affidavits, if it could, to show that the value of the property which was the subject of controversy exceeded five thousand dollars. We think the affidavits now produced establish that fact sufficiently, and as no affidavits to the contrary have been produced, although the defendants in error had notice, the motion to set aside the order of dismissal is granted, and the case restored to the docket in the position it occupied before it was dismissed.
MR. JUSTICE LAMAR, after stating the case as above reported, delivered the opinion of the court.
The opinion of the court below is not found in the record, and we are not advised by brief or otherwise as to the grounds *480 upon which the court sustained the demurrer. We must, therefore, determine the issues presented in the case by reference to the bill of complaint, and to the causes assigned for demurrer.
First. That the property sought to be recovered in this action is not described by its legal subdivisions nor by its metes and bounds. We do not think this ground is tenable. The complaint, after setting forth the location by plaintiff's grantors of the tunnel and tunnel site in Snake River mining district, Summit County, Colorado, at the base of the Glacier Mountain, states that they (said grantors) caused to be made out and recorded in the recorder's office of the county aforesaid, a location certificate of said tunnel claim, which said certificate described the location and boundaries of said tunnel claim; that the said tunnel claim was by its locators named the Silver Gate tunnel claim, and is described more fully as follows: "Commencing at the base of said Glacier Mountain east of Bear Creek, and running southeast and parallel with Coley tunnel through said mountain five thousand feet from the mouth or starting point of said tunnel at a stake marked and in or at the mouth of said Silver Gate tunnel, and two hundred and fifty feet northeast and two hundred and fifty feet southwest from said stake or tunnel to its termination."
We think this description is sufficiently plain and distinct to enable the sheriff in case of a recovery to execute a writ of possession, or to enable a surveyor to ascertain the exact limits of the location. The strict rule of pleading which formerly required exact accuracy in the description of premises sought to be recovered, has, in modern practice, been relaxed, and a general description of the property held to be good. The provisions of state statutes as to the description of the premises by metes and bounds, have been held to be only directory, and a description by name where the property is well known is often sufficient.
As to the second cause of demurrer, we think that, though the lodes alleged to be embraced within the said tunnel site location are not each separately described, the statement in the complaint that all the lodes in the tunnel claim have been *481 worked and mined by the plaintiff and its grantors, comprehends every part of the property for the recovery of which the action is brought.
With reference to the third ground of the demurrer, it is only necessary to say that the complaint alleges that a valid and legal location of said tunnel was made by persons under whom the plaintiff claims, and that the plaintiff held possession of the same for more than five consecutive years prior to the ouster by the defendants, and paid all the taxes during that period legally or otherwise assessed upon said property. This, under the laws of Colorado, would give the plaintiff a right to the premises in dispute superior to any other claim, except that of the government.
The fourth ground of demurrer is: "That the claim of the said plaintiff to a strip of ground 5000 feet in length by 500 feet in width as a tunnel site is unwarranted and unprecedented and was not at the date of said pretended location nor at any time subsequent thereto authorized by any local, state, or congressional law." Under § 2323 Rev. Stat. the right is given to locate a tunnel 3000 feet from the face of said tunnel, and the right is also given to the lodes discovered in said tunnel "to the same extent as if discovered from the surface," which is 300 feet on each side of the tunnel. Under the local laws of Colorado the right is given to "250 feet each way from said tunnel on each lode so discovered." 1801, § 5 General Laws of Colorado, 627. The objection presented by the demurrer is, that the tunnel is 5000 feet in length, whereas the statute only recognizes a right of 3000 feet from the mouth thereof, and that this renders the whole claim void.
We do not assent to this proposition. The location would be good to the extent of 3000 feet at least. Richmond Mining Company v. Rose, 114 U.S. 576, 580. This would be true had the location been made under the mining laws now in force. It will be observed, however, that this location was made prior to the passage of any general mineral law. It was made in 1865, and the first general statute passed by Congress on the subject is that of July 26, 1866. It is alleged by the plaintiff in error that this location was made in accordance *482 with the local rules and customs of miners in force at the time of the location, and that, therefore, such location was recognized and protected by the general mineral laws of July 26, 1866, 14 Stat. 251, and that of May 10, 1872, 17 Stat. 91. This allegation, however, is denied by the defendants; but as these local rules and customs differ in the several mining districts as to the extent and character of the mine, the question cannot properly be determined on demurrer.
The Land Department of the government, and this court also, have always acted upon the rule that all mineral locations were to be governed by the local rules and customs in force at the time of the location, when such location was made prior to the passage of any mineral law by Congress. Jennison v. Kirk, 98 U.S. 453, 457; Broder v. Water Co., 101 U.S. 274, 276; Jackson v. Roby, 109 U.S. 440, 441; Chambers v. Harrington, 111 U.S. 350, 352.
We are, therefore, of the opinion that the cause of action is plainly and fully set forth in the complaint, and that the judgment of the court below cannot be sustained on any ground presented by the record.
The judgment of the Circuit Court is therefore reversed, and the cause remanded to that court for such further proceedings as are consistent with this opinion. So ordered.